UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                      Submitted October 17, 2006
                       Decided October 19, 2006


                                  Before

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. TERENCE T. EVANS, Circuit Judge

               Hon. DIANE S. SYKES, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Central
No. 06-2653                  v.                 District of Illinois.

JOSE L. YANEZ,                                  No. 90 CR 40039
      Defendant-Appellant.                      Michael M. Mihm,
                                                Judge.



                                  Order

     We remanded this case to the district court with
instructions to apply Amendment 591 to the Sentencing
Guidelines. Retroactive application of a specially designated
amendment under 18 U.S.C. §3582(c)(2) is not a collateral
attack, so Yanez does not require permission under 28 U.S.C.
§2255 ¶8.

     The district court concluded on remand that Amendment 591
does not afford Yanez any relief. Amendment 591 requires
district judges to start with the guideline applicable to the
offense of conviction under the table in the Manual, and it may
reduce the sentences imposed after a district judge started with
some other Guideline. The district court found that it had
started with the appropriate Guideline.
No. 06-2653                                           Page 2



     Yanez argues to the contrary--but not based on anything in
Amendment 591 or the Guidelines Manual. Instead he maintains
that, under Apprendi v. New Jersey, 530 U.S. 466 (2000), and its
successors, his maximum sentence was lower than the one the
district court used in its calculations, because the jury had
not found the facts needed to increase his sentencing range. But
Amendment 591 is not designed to reopen federal sentences for
retroactive application of Apprendi. Yanez has filed and lost
one collateral attack; he is not entitled to wage another under
the cover of Amendment 591. The only argument properly open now
is one based on §3582(c)(2) and Amendment 591. The district
judge properly concluded that these do not require a reduction
of Yanez's sentence.

                                                       Affirmed